PER CURIAM.
Joanne Miles appeals the decision of the Merit Systems Protection Board affirming the removal from her position with the Department of Veterans Affairs in Philadelphia.1 The Board’s decision is affirmed.
Ms. Miles submitted several requests for sick leave, and when asked for medical documentation she provided several documents on the letterhead of the Lupus Foundation of America. Her supervisor doubted the veracity of this documentation, and upon investigation, the agency concluded that the documentation was falsified. The agency removed Ms. Miles for absence without leave and submitting false medical documentation to support sick leave. Ms. Miles appealed to the Board, asserting disability discrimination, reprisal for EEO activity, and age discrimination. The administrative judge (AJ) affirmed the *994removal, ruling that Ms. Miles had failed to prove her defenses. On petition for review, the full Board remanded to the AJ with instructions to address Ms. Miles’ motion to compel the agency to answer her interrogatories; to review the sanction that the AJ had imposed on Ms. Miles for failure to answer the agency’s interrogatories; and to consider her age discrimination claim.
On remand the AJ again found that Ms. Miles had submitted false medical documentation in support of sick leave requests for 53 days during 1997 and 1998. There was substantial evidence to support this finding. Discussing Ms. Miles’ charge of reprisal, the AJ found that Ms. Miles did not meet the evidentiary burden of that charge. Although Ms. Miles argues the reprisal issue before us, we affirm the Board’s conclusion in light of the seriousness of the infraction. We, of course, have no jurisdiction over the discrimination claims. See Lang v. Merit Sys. Prot. Bd., 219 F.3d 1345, 1346 (Fed.Cir.2000); Williams v. Dep’t of the Army, 715 F.2d 1485, 1489-91 (Fed.Cir.1983) (en banc).
No costs.

. Miles v. Dep't of Veterans Affairs, No. PH0752990024-B-1 (Merit Sys. Prot. Bd. Nov. 24, 2000).